Mr. Chief Justice Carter delivered the opinion of the court: The writ of scire facias stands also as a declaration, and it is therein alleged that the said Franklin Oliver, against whom the original judgment was rendered, “died intestate, seized of an equitable estate in certain lands in the county of Livingston,” (describing them,) which descended in fee simple to his heirs-at-law (naming them) and making them parties defendant to the writ, and among them is the plaintiff in the writ, Revilo Oliver. The writ is in the same general form as the one set out in Scammon v. Swartwout, 35 Ill. 326, and its purpose was to subject the lands to levy and sales on execution to satisfy said judgment when revived. One of the grounds urged for quashing the writ was that Eevilo Oliver was both plaintiff and defendant in the proceeding. As one of the heirs of Franklin Oliver, the deceased judgment debtor, he inherited an interest in the lands, and was made a party defendant, and he was, of course, plaintiff in the proceeding to revive his judgment and subject said lands to its satisfaction by levy and sale. This is a suit at law, and the plaintiff can not maintain it .against himself although he is included with others. A party cannot sue himself at common law, and we have held that this rule applies even where the party appears on one side in his personal and on the other in his official character. McElhanon v. McElhanon, 63 Ill. 457; 17 Am. & Eng. Ency. of Law, 497, and notes. This question disposes of the case. It may, however, be remarked that the question of appellant’s right to have his judgment satisfied from the lands in question is involved in other proceedings in equity from which appellant has taken two appeals to this' court, which have been argued and submitted with this case. The judgment must be affirmed. Judgment affirmed.